DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 08/25/2021, the title has been amended, hence the objection to the title/specification has been withdrawn. Applicant has also filed a terminal disclaimer to overcome the non-statutory double patenting rejections of the last office action.  Therefore, the non-statutory double patenting rejections, the only rejections left in the office actions, to claims 1-7 have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/617556 (Patented as US 11,043,821) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 6 and 7 limitations: “ … a power system or a load and converting AC power sent from the power system into DC power to charge the plurality of the power storage blocks; … a plurality of switches interposed between the plurality of respective power storage blocks and the power converter; and a management device calculating a state of power (SOP) of a whole of the plurality of power storage blocks based on an SOP of each of the plurality of the power storage blocks to specify the calculated SOP of the whole for an upper limit level of power or current for at least one of charging and discharging controlled by the power converter  …” in combination with the remaining claim elements as set forth in Claims 1, 6 and 7 and claim 1’s deepening claims 2-5.
Therefore claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859